Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: in the table between paragraphs [0016] and [0017], specifically at the top of page 5, the features 30 thru 39 are repeated and redundant. These features 30,32,33,34,35,38, and 39 and their corresponding features are unnecessary and should perhaps be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 7-8, there is an inconsistency between the language in the preamble which sets forth that the claim is directed to a subcombination and line 2 reciting a combination in that the apparatus contains a wheel positively recited, thereby making the scope of the claim indefinite and unclear.  Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., combination or subcombination, and to amend the language of the claim to be consistency with this intent.  For the purpose of treating the claims based upon prior art, the claims have been treated as subcombination claims.  If applicant amends the claims to be directed to the combination, any indication of allowable subject matter will have to be reevaluated accordingly.
In claim 20, there is an inconsistency between the language in the preamble which sets forth that the claim is directed to a subcombination and line 8 reciting a combination in that the mounting plate is “bolted to a structure” as positively recited, thereby making the scope of the claim indefinite and unclear.  Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., combination or subcombination, and to amend the language of the claim to be consistency with this intent.  For the purpose of treating the claims based upon prior art, the claims have been treated as subcombination claims.  If applicant amends the claims to be directed to the combination, any indication of allowable subject matter will have to be reevaluated accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 10-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Johnson.
For claim 1,Johnson (2018/0334073) discloses a securement apparatus (FIGS.3-4) comprising 
a strap device (100, where tabs 144, 152, see FIG.3, accept strapping, [0023]) having 
a spring E-fitting device (160) connected to a first end thereof and 
a spring E-fitting (162) connected to a second end thereof.  
For claim 10, Johnson inherently disclose a method of securing an object comprising: 
providing a securement apparatus comprising a strap device (100) having a spring E-fitting device (160) connected to a first end thereof and a spring E-fitting (162) connected to a second end thereof, 
removably engaging said 10securement apparatus to a section of E-track, 
positioning an object within said strap device, and 
tightening ([0023]) said securement apparatus against said object such that said object is secured against said section of E-track by said securement apparatus.  
For claims 2 and 11, said spring E-fitting device (FIG.7) 10further defines an angular metal plate having a plurality of spring E-fittings attached to a first end thereof and a strap reception slot (170, 172) formed in a second end thereof.  
With regard to the welding limitation, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
For claims 3 and 12, said strap device includes at least one strap (disclosed but not shown) threaded through said strap reception slot.  
For claims 5 and 15 said securement apparatus is connected to a section of E-track (24).  
For claims 256 and 16, said spring E-fittings are removably engaged into a section of E-track (24).  

For claims 8 and 18, said wheel is capable of being an ATV wheel connected to an ATV.  
For claims 9 and 19, said E-track (24) is secured to at a 5wall (36) of at least one of a trailer and a pickup truck bed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied above in view of Robison. 
For claims 4 and 13-14, Johnson lacks said strap device further defines a first strap member and a second strap member, and wherein said first strap member includes an adjustment clip connected to a first end thereof, a ratchet connected to a second end thereof, and a strap cradle connected therebetween, and wherein said second strap 20member is connected to said ratchet on a first end thereof and wherein the inherent method of tightening further lacks ratcheting said ratchet (claim 14).  
Robison (7025545) teaches a strap device including a first strap member and a second strap member, and wherein said first strap member (40) having a first end, a ratchet (60) connected to a second end thereof, and a strap cradle (30) connected therebetween, and wherein said second strap 20member is connected to said ratchet on a first end thereof and where tightening can occur by ratcheting said ratchet (60).  
It would have been obvious to one of ordinary skill in the art to have provided the strap device of Johnson to include the features (ratchet, strap cradle) taught by Robison in order to better secure a wheel associated with the apparatus. 
Johnson, as modified, further lacks an adjustment clip as recited. 
The examiner takes official notice that adjustment clips are well known in the prior art for use to adjust a strap by lengthening or shortening the strap and it would have been obvious to one of ordinary skill in the art to have provided such a conventional clip for use on the first end of the first strap member of Johnson, as modified, in order to provide the same. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Robison. 
For claim 20, Johnson (2018/0334073) discloses a securement apparatus comprising: 
a strap device (100), and 
at least one mount 15bracket (164), 
wherein said at least one mount 20bracket defines a pair of angled beams (160,162) having at least one hook reception hole (FIG.5, not numbered) formed therein, and 
wherein said at least one mount bracket is attached to a structure (24) such that said structure is sandwiched between said angled beams.
With regard to the bolted limitation, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
Johnson lacks said strap device further defines a first strap member and a second strap member, and wherein said first strap member includes a hook and an adjustment clip connected to a first end thereof, a ratchet connected to a second end thereof, and a strap cradle connected therebetween, and wherein said second strap 20member is connected to said ratchet on a first end thereof and to a hook on a second end thereof, and wherein the at least one hook is hooked into said at least one hook reception hole.
Robison (7025545) teaches a strap device including a first strap member and a second strap member, and wherein said first strap member (40) includes a hook (20,72) connected to a first end thereof, a ratchet (60) connected to a second end thereof, and a strap cradle (30) connected therebetween, and wherein said second strap 20member is connected to said ratchet on a first end thereof and to a hook (20,72) on a second end thereof, and wherein the at least one hook is capable of being hooked into at least one hook reception hole.
It would have been obvious to one of ordinary skill in the art to have provided the strap device of Johnson to include the features (ratchet, strap cradle) taught by Robison in order to better secure a wheel associated with the apparatus. 
Johnson, as modified, further lacks an adjustment clip as recited. 
The examiner takes official notice that adjustment clips are well known in the prior art for use to adjust a strap by lengthening or shortening the strap and it would have been obvious to one of ordinary skill in the art to have provided such a conventional clip for use on the first end of the first strap member of Johnson, as modified, in order to provide the same. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612